Citation Nr: 0306059	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  02-01 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUES

Entitlement to service connection for bilateral hearing loss 
and tinnitus.


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1955, 
and service in the Reserve and Air National Guard from 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 RO rating decision 
which denied service connection for bilateral hearing loss 
and tinnitus.  The veteran filed a notice of disagreement in 
September 2000, and timely perfected an appeal.
FINDINGS OF FACT

1.	All relevant evidence necessary for equitable disposition 
of the veteran's appeal has been obtained and associated 
with the claims file.  

2.	The veteran has a bilateral hearing loss disability for VA 
compensation purposes.

3.	The veteran has a bilateral tinnitus disability for VA 
compensation purposes. 

4.	Bilateral hearing loss and tinnitus are attributable to 
service.


CONCLUSION OF LAW

1.	The criteria for service connection for bilateral hearing 
loss and tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, the VCAA redefines the obligations of VA 
with respect to the duties to notify and assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.

The Board is satisfied that all relevant facts have been 
sufficiently developed, and no further assistance to the 
veteran is required to comply with the duty to notify and 
assist as mandated by the VCAA.  First, with regard to VA's 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, the record shows 
that by the rating decision, statement of the case and 
various correspondence, VA informed the veteran of the 
evidence needed to support his claim.  Specifically, in a 
VCAA letter dated in March 2001, the veteran was notified of 
the need to supply competent medical evidence to show that 
his disabilities were incurred in service.  He was notified 
of the need to identify any additional sources of outstanding 
medical treatment records.  The RO also notified the veteran 
of efforts VA would make to secure outstanding medical 
records of treatment necessary for a decision on the claim.  
By Board development memorandum dated in January 2003, he was 
advised that a medical examination and opinion would be 
obtained as necessary to decide the claim.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims. 38 U.S.C.A. § 
5103A.  In this regard, the RO requested and obtained all 
outstanding VA treatment records identified by the veteran, 
and the veteran has not referenced any outstanding evidence 
that might aid in his claim.  Additionally, the veteran was 
afforded a medical examination to assess the nature and 
severity of his disabilities.  He was also provided ample 
opportunity to submit additional evidence and written 
argument to the Board.

The veteran's complete service medical records (SMRs) are not 
available for consideration in this appeal and have been 
deemed lost.  The RO made attempts to obtain these records, 
and the veteran provided copies of records in his possession.  
As a consequence, service medical records are incomplete, and 
the veteran's enlistment and separation VA examinations are 
unavailable to ascertain the condition of his hearing during 
active service from March 1951 to March 1955.  The records 
closest in time to active military service are post-service 
civilian Hearing Conservation Data beginning in December 
1958.  However, inasmuch as the veteran has submitted post-
service records in support of his claim, and as the Board 
finds that service connection is warranted, the incomplete 
service medical records are not prejudicial to resolution of 
the claim.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim, and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give him another opportunity to 
present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The record on appeal demonstrates 
the futility of any further evidentiary development in this 
regard.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Factual Background

The service medical records are deemed lost.  The veteran's 
DD-214 reveals service in the Air Force from 1951 to March 
1955 as a Airplane Mechanic, and thereafter, in the Reserve 
and Air National Guard from 1956 in both military and 
civilian capacities.

The record is absent any hearing assessment prior to December 
1958.  Closest in time Hearing Conservation Data Reports from 
1958 and 1959 are of record, and the data reflects greater 
pure tone values in the left ear as compared with the right.  
A September 1966 Physical Profile Special Report showed the 
veteran's hearing profile graded as 1 indicating good 
hearing.

November 1967 re-enlistment examination into the Air National 
Guard revealed pure tone thresholds at frequencies of 500, 
1000, 2000, 3000, 4000, and 6000 hertz, of 10, -5, 0, 25, 35, 
and 30 decibels in the right ear, and in the left, 5, 10, 30, 
30, 55, 50 decibels.  Physical Profile Serial Report dated in 
November 1967 shows that his hearing profile was downgraded 
to 2 at that time.
In November 1968 Periodic examination report, Audiometric 
levels showed pure tone thresholds at frequencies of 500, 
1000, 2000, 3000, 4000, and 6000 hertz, of 20, 0, 5, 5,20, 
and 40 decibels in the right ear, and in the left, 10, 15, 
40, 55, 65, and 80 decibels.  The examiner noted moderate 
hearing loss, within normal limits.  The veteran's specialty 
was noted as Reciprocating Engine Technician.

In October 1972 Periodic examination report, Audiometric 
levels showed pure tone thresholds at frequencies of 500, 
1000, 2000, 3000, 4000, and 6000 hertz, of 10, 5, 5, 5, 35, 
and 35 decibels in the right ear, and in the left, 10, 20, 
35, 55, 65, and 90 decibels.  High frequency hearing loss, 
bilaterally, was noted, with a specialty of Jet Engine 
Technician.

A November 1973 Hearing Conservation Data audiogram revealed 
pure tone thresholds at frequencies of 500, 1000, 2000, 3000, 
4000, and 6000 hertz, of 10, 5, 0, 5, 20, and 35 on the 
right, and 10, 15, 35, 55, 65, and 80 decibels on the left.  
Hearing profile was noted as fair, and exposure to the flight 
line was also noted as the veteran's primary noise exposure.  

December 1974 Hearing Conservation Data audiogram values 
revealed pure tone thresholds at frequencies of 500, 1000, 
2000, 3000, 4000, and 6000 hertz, of 10, 0, 0, 10, 20, and 40 
decibels on the right, and on the left values were 10, 15, 
35, 45, 60 and 80 decibels.  Plugs and muffs were recommended 
for the ears, and hearing noted as fair with a profile graded 
at 2.

November 1975 Hearing Conservation Data audiogram revealed 
pure tone thresholds at frequencies of 500, 1000, 2000, 3000, 
4000, and 6000 hertz, of 15, 0, 0, 10, 35, and 45 on the 
right, and on the left 20, 20, 30, 65, 75, and 90 decibels.

In November 1981 Hearing Conservation Data audiogram, the 
examiner noted a threshold shift at frequencies of 500, 1000, 
2000, 3000, 4000, and 6000 Hertz, of -5, -20, -30, -60, -40, 
and -50 on the right side and on the left, +10, +30, +35, 
+45, +45, and +45 decibels.  The positive values denoted 
poorer hearing, and the negative values denoted better 
hearing.  The veteran's specialty was noted as Propulsion 
Supervisor.

In a July 1981 private Ear, Nose, and Throat Consultation, 
the veteran was seen with complaints of a stopped up feeling 
in the left ear, with a feeling of blockage, and worse 
hearing in the left than the right over a long period of 
time.  Audiogram showed a high frequency hearing loss in the 
right ear and a flatter curve in the left ear, also 
sensorineural.  The left ear was noted as markedly changed 
from a prior audiogram, but with good speech discrimination.  
Hearing loss was described as cochlear superimposed on noise 
induced hearing loss.

Follow up August 1981 notes showed improvement, but with 
intermittent feeling of blockage, attributed to fluctuating 
hearing loss by the examiner.  The veteran reported noticing 
a significant relationship between ear symptoms and 
barometric pressure weather changes.  In a January 1983 
follow-up note, the examiner indicated that the veteran had 
lost almost all of his hearing, and had been in the hospital 
recently for dizziness.

September 1984 University of Virginia Hospital Progress 
Record reports a history of severe hearing loss in the left 
ear and fluctuating hearing loss in the right ear depending 
on the weather outside.  The veteran reported a strong noise 
exposure history being around jet engines most of his life.  
Audiogram revealed 10-15 dB conductive loss in the low 
frequencies on the right side with near normal sensorineural 
function up to 2000 Hertz, then moderate sloping loss beyond 
that.  Left ear hearing showed moderately severe hearing loss 
at around 70-80 dB and sloping loss in high frequencies.  
Discrimination was 8 percent on the left, and 100 percent on 
the right.  Assessment was noise induced hearing loss 
bilaterally with probable development of hydrops in the left 
ear accounting for further sensorineural loss and episodic 
vertigo.

From March 1987 onwards, the record reflects severe loss in 
the left ear, and moderate high frequency loss in the right.  
In December 1987, the veteran was recommended for Medical 
Examination Board (MEB) processing due to unrelated 
conditions.  A Report of Medical Examination for MEB 
processing noted severe, progressive deterioration of hearing 
on the left side.  

A VA Hearing Conservation Data report dated in December 1988 
revealed the following pure tone values: 



HERTZ




500
1000
2000
3000
4000
6000
RIGHT
30
20
20
30
50
65
LEFT
70
55
65
70
80
90

In July 1995, the veteran was seen at Walter Reed Army 
Medical Center for Auditory Brainstem Response (ABR) 
examination due to progressive asymmetrical hearing loss in 
the left ear greater than the right ear, and poor word 
recognition scores at 32 percent.  An April 1995 audiogram 
revealed a decrease in left ear hearing, with right ear 
hearing unchanged with moderately severe to profound hearing 
loss.  ABR test was abnormal, and the veteran was referred in 
September 1995 for otolaryngology examination, and magnetic 
resonance imaging to rule out retrocochlear pathology due to 
asymmetry and severe speech discrimination.  The examiner 
found no evidence of a retrocochlear lesion, and the veteran 
was fitted with hearing aids.

In numerous statements, the veteran argued that his hearing 
loss and tinnitus are causally related to his military 
service.  On VA examination in February 2003, the veteran 
reported having been told on enlistment in 1951 that his 
hearing was normal.  He reported that he worked around jet 
engine noise during military service as an Aircraft mechanic 
in the Air Force from 1951 to 1955, and in the Reserve and 
Air National Guard thereafter.  He asserted hearing loss 
since the 1950's during active military service.

He was reported having greatest difficulty in understanding 
speech in the presence of background noise.  Military noise 
exposure included numerous aircraft engines and equipment, as 
well as rifle fire.  He reported that his left ear was always 
more exposed to aircraft engines while repairing them.  He 
also reported onset of tinnitus many years prior, which was 
bilateral and constant.  Pitch was noted to be 4-5 on a scale 
of 1 to 5, with loudness judged at 3 on a scale of 1to 5.  
The examiner opined that the most likely etiology of the 
veteran's tinnitus and hearing loss was his noise exposure.

Audiogram revealed the following:





HERTZ




AVG
500
1000
2000
3000
4000
600
0
RIGHT

25
20
20
40
50
33
LEFT

80
80
70
75
85
78

Speech recognition scores were noted as 96 on the right and 4 
on the left.

Otoscopy showed mild to severe hearing loss above 2000 Hz in 
the right ear; and moderately severe to profound hearing loss 
across tested frequencies in the left ear.  Word recognition 
ability was noted as good in the right ear, and extremely 
poor in the left at normal right ear and elevated left ear 
conversational levels.  Diagnosis was bilateral sensorineural 
hearing loss of mild to moderate degree (3000 and 4000 Hz) in 
the right ear; and moderately severe to severe degree across 
tested frequencies in the left ear, under VA guidelines.  The 
examiner opined that the veteran's hearing loss was 
consistent with his noise exposure history, and that it is 
likely as not that the veteran's hearing loss began with his 
military noise exposure.

Analysis

In cases where the veteran's service medical records are 
unavailable through no fault of his own, there is a 
"heightened duty" to assist the veteran in the development of 
the case, which includes advising the veteran that alternate 
in-service evidence will be considered. 38 U.S.C.A. § 
5103A(c)(1) (West Supp. 2001); see O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (where the veteran's service medical records have been 
destroyed or lost, there is a duty to advise the veteran to 
obtain other forms of evidence), and the veteran has been so 
advised.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1101 (West 1991); 38 C.F.R. § 3.303.  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service. Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2002).  By some medical 
authorities, decibel thresholds of 0 to 20 represent normal 
hearing and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that "a claimant 
may establish direct service connection for a hearing 
disability initially manifest several years after separation 
from service on the basis of evidence showing that the 
current hearing loss is causally related to injury or disease 
suffered in service." Hensley, at 164.  That decision further 
held that ". . . the regulation, although prohibiting an 
award of service connection where audiometric test scores are 
within established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service." 
Id at 158.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case service 
connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran asserts, and the evidence shows consistent noise 
exposure as an Airplane mechanic in the Air Force while in 
service between 1951 and 1955, and continuously thereafter, 
and the Board concedes that he was exposed to acoustic trauma 
during service.  The Board acknowledges that a current 
bilateral hearing loss disability and tinnitus exist for VA 
compensation purposes, and that bilateral hearing loss 
disability, left greater than right, and tinnitus, were first 
documented many years following the veteran's separation from 
service in 1955.  However, it is significant that both the 
1984 University of Virginia Hospital examiner, and a VA 
examiner in January 2003 VA examination, concluded that the 
veteran's bilateral hearing loss is, at least in part, noise 
induced, and related to noise exposure in service.  

The Board observes that there is no evidence to the contrary.  
Additionally, the VA examiner's January 2003 medical opinion 
is to the effect that the most likely etiology of the 
veteran's bilateral hearing loss and tinnitus is his military 
service.

Based on its review of the entire record, including the 
favorable private and VA medical opinions relating the 
current hearing loss and tinnitus to service noise exposure, 
and the veteran's statements in this regard, the Board finds 
that the evidence is in relative equipoise in this case, in 
that it is at least as likely as not that the veteran's 
current hearing conditions are causally related to acoustic 
trauma sustained in service related to his duties around 
aircraft service and maintenance.

In light of the foregoing, and by extending the benefit of 
the doubt to the veteran, the Board finds that service 
connection is warranted for bilateral hearing loss and 
tinnitus.




ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

